     Case: 3:18-cv-00019-WOB Doc #: 17 Filed: 07/02/19 Page: 1 of 1 - Page ID#: 94



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY

IN RE:          JOHN S. MOST
                MANDATORY ELECTRONIC FILING AND NOTICING

                                                                 CASE NO. 06-mc-4

                                               ORDER

         On April 9, 2019, the Clerk of this Court notified attorney John S. Most that he is required

to register as an ECF Filing User and consent to service of all documents through this Court’s

transmission facilities. The Court’s records reflect that the attorney has not registered as an ECF

Filing User. Therefore,

         IT IS ORDERED:

         1.     That the attorney shall become an ECF registered filing user within sixty (60) days

                from the date of this order on or before September 3, 2019.

         2.     That the attorney shall advise the Clerk of the Court of steps taken to become

                registered as an ECF filing user within the time allowed herein.

         Failure to initiate immediate steps to become registered within the time ordered herein

may result in the issuance of Show Cause Orders and/or orders to terminate the attorney=s right

to practice before this Court.

         A copy of this Order shall be filed and entered in case number 18-cv-19 filed in the Central

division at Frankfort of this Court.

Dated July 2, 2019
